      Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 1 of 44 PageID #: 1




William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Ave., 15th Floor
New York, New York 10017
Phone: (212) 286-1425; Fax: (646) 688-3078
Email: wcrand@wcrand.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
GALYNA ZINKO, BOGAAN ZINKO, and                                         :
LUBOV KONIK,                                                            :   ECF
Individually and on Behalf of All Other                                 :   21 Civ. 3607
Persons Similarly Situated,                                             :
                                                                        :
                                    Plaintiffs,                         :
                                                                        :   COMPLAINT AND
         -against-                                                      :   JURY DEMAND
                                                                        :
PARAMOUNT HOME CARE AGENCY INC.,                                        :
ROMAN OFFENGEYM, MARINA OFFENGEYM and :
JOHN DOES #1-10,                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

        Plaintiffs GALYNA ZINKO, BOGAAN ZINKO, and LUBOV KONIK (together

“Plaintiff” or “Plaintiffs”), on behalf of themselves individually and as class representatives of

other employees similarly situated, by and through their attorney, complain and allege for their

complaint against PARAMOUNT HOME CARE AGENCY INC., ROMAN OFFENGEYM,

MARINA OFFENGEYM and JOHN DOES #1-10 (together “Defendant” or “Defendants”) as

follows:

                                       NATURE OF THE ACTION

        1.       Plaintiffs were home health aides who worked for Defendants for more than 40

hours per week (“overtime hours”) and, along with numerous other similar home health aides,

was paid straight time for her overtime hours and was not paid time and one half for her overtime

hours and was illegally not paid for many 24 hour shifts or illegally paid for only 13 hours of her
      Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 2 of 44 PageID #: 2




24 hour shifts and also was not paid minimum wages under the New York Labor Law and the

N.Y. Health Care Worker Wage Parity Act.

        2.      Plaintiffs allege on behalf of themselves and other similarly situated current and

former employees of the Defendants who elect to opt into this action pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that they are: (i) entitled to unpaid wages from

Defendants for overtime work for which they did not receive overtime premium pay, as required

by law, and (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C. §§201 et seq.

        3.      Plaintiffs further complain on behalf of themselves, and a class of other similarly

situated current and former employees of the Defendant, pursuant to Fed. R. Civ. P. 23, that they

are entitled to back wages from Defendant for (a) hours worked for which they did not receive

wages including wages as required under the Wage Parity Act, (b) overtime work performed for

which they received straight pay and did not receive time and one half the minimum wage or

time and one half their actual wages, and (c) spread of hours work performed for which they did

not receive an extra hour of pay, as required by the New York Labor Law §§ 650 et seq. and the

supporting New York State Department of Labor regulations and are also entitled to damages

under the New York Wage Theft Prevention Act because Defendants did not provide proper

notices to Plaintiff

                                 JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s claims under the

FLSA pursuant to 29 U.S.C. § 216(b).




                                                  2
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 3 of 44 PageID #: 3




       5.      Venue is proper in this District pursuant to 28 U.S.C. §1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this District.

       6.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                          THE PARTIES

       6.      Plaintiffs were, at all relevant times, adult individuals, residing in Kings County

in New York State.

       7.      Upon information and belief, Defendant PARAMOUNT HOME CARE

AGENCY INC., (the “Corporate Defendant”) is a New York corporation, with its principal place

of business at 161 Kings Highway, Suite 2, Brooklyn, N.Y. 11223.

       8.      Upon information and belief, Defendants ROMAN OFFENGEYM and MARINA

OFFENGEYM are owners of the Corporate Defendants and are each an officer, director and/or

managing agent of the Corporate Defendant, whose address is unknown at this time and who

participated in the day-to-day operations of the Corporate Defendant and acted intentionally and

maliciously and is an “employer” pursuant to the FLSA, 29 U.S.C. §203(d) and regulations

promulgated thereunder, 29 C.F.R. §791.2, as well as the New York Labor Law Sec. 2 and the

regulations thereunder and is jointly and severally liable with the Corporate Defendant.

       9.      Upon information and belief, Defendants ROMAN OFFENGEYM and MARINA

OFFENGEYM and John Does #1-10 (“Individual Defendants”) represent the officers, directors

and/or managing agents of the Corporate Defendant, whose identities are unknown at this time

and who participated in the day-to-day operations of the Corporate Defendant and acted

intentionally and maliciously and are "employers" pursuant to the FLSA, 29 U.S.C. §203(d) and




                                                   3
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 4 of 44 PageID #: 4




regulations promulgated thereunder, 29 C.F.R. §791.2, as well as the New York Labor Law Sec.

2 and the regulations thereunder and are jointly and severally liable with the Corporate

Defendant.

       10.       Upon information and belief, ROMAN OFFENGEYM is the Chief Executive

Officer of the Corporate Defendant and has held these positions during the last 6 years (“Roman

time period”).

       11.       During the Roman time period, MARINA OFFENGEYM is and has been an

owner and President of Paramount.

       12.       MARINA OFFENGEYM is the mother of ROMAN OFFENGEYM.

       13.       Upon information and belief, during the Roman time period, the Individual

Defendants had authority over the Corporate Defendant’s management, supervision, and

oversight of the Corporate Defendant’s affairs in general and exercised operational control over

the Corporate Defendants’ home health aide employees and other employees and their decisions

directly affected the nature and condition of the home health care employees’ employment.

       14.       Upon information and belief, during the Roman time period, Each Individual

Defendant (1) had the power to hire and fire the home health aide employees of the Corporate

Defendant, (2) supervised and controlled the home health aide employees’ schedules and

conditions of employment, (3) determined the rate and method of payment of the home health

aide employees, and (4) maintained employment records related to the home health aide

employees.

                           COLLECTIVE ACTION ALLEGATIONS

       15.       Pursuant to 29 U.S.C. §207, Plaintiffs seek to prosecute her FLSA claims as a




                                                  4
      Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 5 of 44 PageID #: 5




collective action on behalf of all persons who are or were formerly employed by Defendant at

any time since June 26, 2015 (time tolled by failure to post notice) to the entry of judgment in

this case (the “Collective Action Period”), who were non-exempt employees within the meaning

of the FLSA and who were not paid minimum wages and/or overtime compensation at rates not

less than one and one-half times the regular rate of pay for hours worked in excess of forty hours

per workweek (the “Collective Action Members”).

       16.     Defendants failed to post a notice in a conspicuous location indicating that

Plaintiffs and similar home health aid employees were entitled to minimum wages and to

overtime and one and one half times their regular hourly rate.

       17.     This collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts on which

the calculation of that number are presently within the sole control of the Defendant, upon

information and belief, there are at least 40 members of the Class during the Collective Action

Period, most of whom would not be likely to file individual suits because they lack adequate

financial resources, access to attorneys or knowledge of their claims.

       18.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members and has retained counsel that is experienced and competent in the fields of employment

law and class action litigation. Plaintiffs have no interests that are contrary to or in conflict with

those members of this collective action.

       19.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively




                                                   5
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 6 of 44 PageID #: 6




small, the expense and burden of individual litigation make it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as a collective action.

       20.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendant has

acted on grounds generally applicable to all members. Among the common questions of law and

fact common to Plaintiffs and other Collective Action Members are

               a. whether the Defendant employed the Collective Action members within the

                   meaning of the FLSA;

               b. whether the Defendant failed to keep true and accurate time records for all

                   hours worked by Plaintiffs and the Collective Action Members;

               c. what proof of hours worked is sufficient where the employer fails in its duty

                   to maintain time records;

               d. whether Defendant failed to post or keep posted a notice explaining the

                   minimum wages and overtime pay rights provided by the FLSA in any area

                   where Plaintiffs are employed, in violation of C.F.R. § 516.4;

               e. whether Defendant failed to pay the Collective Action Members minimum

                   wages and overtime compensation for hours worked in excess of forty hours

                   per workweek, in violation of the FLSA and the regulations promulgated

                   thereunder;

               f. whether Defendant’s violations of the FLSA are willful as that term is used

                   within the context of the FLSA;




                                                  6
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 7 of 44 PageID #: 7




                g. whether Defendant is liable for all damages claimed hereunder, including but

                   not limited to compensatory, punitive and statutory damages, interest, costs

                   and disbursements and attorneys’ fees; and

                h. whether Defendant should be enjoined from such violations of the FLSA in

                   the future.

          21.   Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

                                     CLASS ALLEGATIONS

          22.   Plaintiffs sue on their own behalf and for their class claims on behalf of a class of

persons under Rules 23(a), (b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

          23.   Plaintiffs brings their New York State Law claims on behalf of all persons who

were employed by Defendant at any time since June 26, 2015, to the entry of judgment in this

case (the “Class Period”), who were not paid all their straight time wages, minimum wages

(including those required by the NY Health Care Worker Wage Parity Act), spread of hour

wages, and/or overtime wages and/or were not provided the notices required by the Wage

Theft Prevention Act (the “Class” or “Class Members”).

          24.   The persons in the Class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and the

facts on which the calculation of that number are presently within the sole control of the

Defendant, upon information and belief, there at least 40 members of Class during the Class

Period.

          25.   The claims of Plaintiffs are typical of the claims of the Class, and a class action is




                                                   7
      Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 8 of 44 PageID #: 8




superior to other available methods for the fair and efficient adjudication of the controversy—

particularly in the context of wage and hour litigation where individual plaintiffs lack the

financial resources to vigorously prosecute a lawsuit in federal court against corporate

defendants.

       26.      The Defendant has acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class as a whole.

       27.      Plaintiffs are committed to pursuing her action and has retained competent

counsel experienced in employment law and class action litigation.

       28.      Plaintiffs have the same interests in this matter as all other members of the class

and Plaintiff’s claims are typical of the Class.

       29.      There are questions of law and fact common to the Class which predominate over

any questions solely affecting the individual members of the Class, including but not limited to:

       a. whether the Defendant employed the members of the Class within the meaning of the

             New York Labor Law;

       b. whether the Defendant failed to keep true and accurate time records for all hours

             worked by Plaintiffs and members of the Class;

       c. what proof of hours worked is sufficient where employers fail in their duty to

             maintain time records;

       d. whether Defendant failed and/or refused to pay the members of the Class for all hours

             worked by them as well as premium pay for hours worked in excess of forty hours per




                                                   8
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 9 of 44 PageID #: 9




             workweek as well as spread of hours pay for hours worked a spread of more than ten

             hours, within the meaning of the New York Labor Law;

       e. whether the Defendant is liable for all damages claimed hereunder, including but not

             limited to compensatory, interest, costs and disbursements and attorneys’ fees;

       f. whether the Defendant should be enjoined from such violations of the New York

             Labor Law in the future; and

                                    STATEMENT OF FACTS

GALYNA ZINKO

       30.      GALYNA ZINKO (“GALYNA”) was a home health aide/maid employed by

Paramount Home Care Agency Inc. (“Paramount”), and Roman Offengeym, Owner and CEO,

and his mother Marina Offengeym (collectively “Defendants” or the “Company”), from about

February 13, 2019 to September 25, 2020 (the “time period”).

       31.      During the time period GALYNA worked for one client who had dementia and

eventually died of throat cancer.

       32.      Defendants are an employment agency that sent GALYNA to work as a home

health aide/maid for numerous customers located in New York City.

       33.      During the time period, Roman Offengeym and Marina Offengeym each

participated in the day-to-day operations of Paramount.

       34.      During the time period, Offengeym and Marina Offengeym each had authority

over the management, supervision, and oversight of the Paramount’s affairs in general and

exercised operational control over Paramount’s home health aide employees and other

employees and his decisions directly affected the nature and condition of the home health care




                                                  9
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 10 of 44 PageID #: 10




employees’ employment.

        35.    During the time period, Offengeym and Marina Offengeym each had the power

to hire and terminate me and the other home health aide employees of the Company (“home

health aides”) and did hire and terminate health aide employees, (2) supervised and controlled

me and the other home health aides’ schedules and conditions of employment, (3) determined the

rate and method of payment of myself and the other home health aides, and (4) maintained

employment records related to myself and the other home health aide employees.

        36.    During the time period, GALYNA never worked for Defendants outside of New

York City.

        37.    During the time period, GALYNA maintained her own residence, and did not

legally reside in the homes of Defendants’ clients or in the home of her employer, as her primary

residence.

        38.    During the time period, GALYNA was not an “exempt companion” of the

Defendants’ clients.

        39.    While employed by Defendants, GALYNA generally worked more than 40 hours

per week and was not paid time and one half for my hours worked over 40 in a work week.

        40.    GALYNA worked 24-hour shifts for Defendants during my employment and

regularly worked 2 24-hour shifts in a week.

        41.    Defendants had no policies in place to determine if a health aide received three

one hour meal breaks during a 24-hour live in shift and did not have any policies to determine if

any health aide received 5 hours of uninterrupted sleep and 8 hours of sleep during a 24-hour live

in shift.




                                                 10
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 11 of 44 PageID #: 11




         42.   Even when Defendants had knowledge that a health aide was unable to get any

sleep during the night or take any meal breaks, Defendants still illegally deducted 8 hours of

sleep time and three hours of meal break time from the health aide’s hours worked.

         43.   Defendants had no policies in place to identify which health aides were not

getting sleep or breaks during 24-hour live in shifts and to pay them for their lack of sleep or

meal breaks.

         44.   Defendants had no policy to identify which aides were not provided a bed to sleep

on during 24-hour live in shifts.

         45.   Even when Defendants knew an aide was not given a bed to sleep on during 24-

hour live in shifts, Defendants did not pay the health aide for 8 hours of the aide’s 24 hour shift.

         46.   When GALYNA worked 24-hour shifts, GALYNA was required to stay

overnight at the residences of Defendants’ clients, and needed to be ready and available to

provide assistance to Defendants’ clients as needed.

         47.   When GALYNA worked 24-hour shifts, GALYNA was not permitted to leave the

client unattended.

         48.   GALYNA was only paid for approximately 13 hours of er 24-hours shifts.

GALYNA was not paid any hourly rate for the other 11 hours worked.

         49.   GALYNA was generally not permitted to leave the client’s residence during her

shift.

         50.   Because Defendants’ clients were often elderly and/or suffering from dementia,

GALYNA did not get an opportunity to sleep for eight hours or 5 hours without any interruption.

         51.   GALYNA did not get a one-hour break for each of three meals per day.




                                                  11
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 12 of 44 PageID #: 12




         52.   GALYNA was often forced to combine her meal times with the meal times of the

Defendants’ clients because they needed feeding assistance or constant supervision.

         53.   GALYNA did not receive the “spread of hours” premium of one additional hour

at the minimum wage rate for the days in which GALYNA worked a spread of more than ten

hours.

         54.   GALYNA also did not receive minimum wages, including minimum wages under

the Wage Parity Act, for all her hours worked and was not paid time and one half the minimum

wage rate for her overtime hours and was not paid full time and one half her regular rate for her

overtime hours.

         55.   Defendants never provided or offered to GALYNA any health insurance, free of

charge, and never paid GALYNA for any vacation or holiday time off.

         56.   Medicaid paid Defendants for some or all of GALYNA’s services and the

services of the other similar home health aide employees.

         57.   GALYNA’s co-workers performed the same and/or similar work to that of herself

and were paid in a similar manner and subject to the same rules and policies (“similar health

aides”).

         58.   The similar health aides did not “live in” the homes of Defendants’ clients as their

primary residences.

         59.   The similar health aides generally worked more than 40 hours per week, but were

not paid for every hour that they worked.

         60.   The similar health aides were only paid for approximately 13 hours of their 24-

hours shifts, and were not paid any hourly rate for the other 11 hours worked.




                                                 12
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 13 of 44 PageID #: 13




        61.    The similar health aides were generally not permitted to leave the client’s

residence during their shift.

        62.    When the similar health aides worked 24-hour shifts, they were required to stay

overnight at the residences of Defendants’ clients, and were required to be ready and available to

provide assistance to Defendants’ clients as needed.

        63.    At all relevant times, Defendants have maintained a practice and policy of paying

similar health aides for only 13 hours of their 24-hour shifts in violation of New York Labor

Law.

        64.    Defendants had no policies in place to determine if a health aide received three

one hour meal breaks during a 24-hour live in shift and did not have any policies to determine if

any health aide received 5 hours of uninterrupted sleep and 8 hours of sleep during a 24-hour live

in shift.

        65.    When GALYNA told the supervisor that GALYNA was unable to get any sleep

during the night or any meal breaks, Defendants still deducted 8 hours of sleep time and three

hours of meal breaks from my hours worked.

        66.    Defendants had no policies in place to identify which health aides were not

getting sleep or breaks during 24-hour live in shifts and to pay them for their lack of sleep or

meal breaks.

        67.    At all relevant times, Defendants have maintained a practice and policy of

assigning myself and similar health aides to work more than 40 hours per week without paying

us one and one half times the basic minimum hourly rate for all hours worked in excess of forty

per week, in violation of New York State Labor Law and the Wage Parity Act.




                                                  13
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 14 of 44 PageID #: 14




         68.   GALYNA and the similar health aides did not receive the “spread of hours”

premium of one additional hour at the minimum wage rate for the days in which they worked a

spread of more than ten hours.

         69.   Defendants’ actions as described herein were intentional and not made in good

faith.

         70.   When GALYNA first started to work 24-hour shifts, GALYNA complained to

her coordinator and to payroll, that GALYNA was not able to sleep during the night or get meal

breaks but was not being paid for 8 hours of alleged sleep and 3 hours of meal breaks. They

responded that the Company does not pay more than 13 hours for a 24-hour shift.

         71.   GALYNA was not able to get 5 hours of uninterrupted sleep or 8 hours of sleep

during 24 hour live in shifts because GALYNA generally had to get up at least every four hours

to attend to the client, which included among other services, to provide food to the client, to take

the client to the bathroom, to get the client a glass of water, to calm the client when the client

awoke in stress, to clean the client’s bed when the client urinated or defecated in the bed and/or

to change the client’s pajamas.

         72.   The client lived in a room studio apartment, and therefore GALYNA slept in the

same room as the client which made it impossible not to be woken repeatedly by the client when

sleeping and impossible not to be interrupted by the client when eating.

         73.   GALYNA’s client had dimentia and never continuously slept for more than 4

hours at any time.

         74.   During the time period, GALYNA had to turn the client every 2 hours and

therefore did not get 5 hours of uninterrupted sleep during her 24 hour shifts. GALYNA




                                                   14
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 15 of 44 PageID #: 15




reported this turning by a code by phone at the end of each shift.

          75.   During the 24 hour shifts, GALYNA was only given a couch to sleep on which

did not have any fold out bed and was very uncomfortable and did not allow me to get any

sleep.

          76.   During the time period, GALYNA was not paid full regular wages for all her

hours worked and was not paid overtime wages for all of her hours worked over forty in a

workweek (“overtime”), and was not paid an extra hour of pay for her hours worked over a

spread of 10 hours per day.

          77.   During the time period, GALYNA often worked for 24 hours staying overnight at

the client’s house, and on these days was only paid for 13 hours, despite the fact that her sleep

was regularly interrupted generally at least 3-4 times by the client throughout the night which

prevented her from getting 5 hours of uninterrupted sleep and/or 8 hours of sleep and despite the

fact that GALYNA was not given any time off for meal breaks.

          78.   GALYNA also generally signed in and out using the client’s land line phone.

          79.   When GALYNA clocked out, GALYNA generally entered codes showing the

types of work that GALYNA had performed. At times GALYNA filed handwritten time sheets.

There were no codes to report not getting sleep or breaks during 24-hour shifts.

          80.   During the time period, GALYNA did not receive a meal break because

GALYNA was on call or working during her break and regularly interrupted by the client while

eating.

          81.   During the time period, GALYNA was not paid for all her hours worked and was

not paid for her hours worked over 40 hours a week (“overtime hours”) at time and one half my




                                                  15
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 16 of 44 PageID #: 16




regular wages and at times was not paid for all my hours at the minimum wage rate.

       82.     During the time period, GALYNA was not specifically notified by Defendants of

the regular pay day designated by Defendants, Defendants’ name, address and principle place of

business and telephone number and my specific rate of pay as required by the New York Wage

Theft Prevention Act. GALYNA has not been given any specific notice of this information to

sign in Ukranian, her first language or in English or in any other language and has not signed any

such notice.

BOGAAN ZINKO

       83.     BOGAAN ZINKO (“BOGAAN”) was a home health aide/maid employed by

Paramount Home Care Agency Inc. (“Paramount”), and Roman Offengeym, Owner and CEO,

and his mother Marina Offengeym (collectively “Defendants” or the “Company”), from about

September 28, 2019 to about October 2, 2020 (the “BOGAAN time period”). During the time

period I worked for one client who had dementia and eventually died of throat cancer.

       84.     During the time period BOGAAN worked for one client who had dementia and

                      eventually died of throat cancer.

       85.     Defendants are an employment agency that sent BOGAAN to work as a home

health aide/maid for numerous customers located in New York City.

       86.     During the BOGAAN time period, Roman Offengeym and Marina Offengeym

each participated in the day-to-day operations of Paramount.

       87.     During the BOGAAN time period, Offengeym and Marina Offengeym each had

authority over the management, supervision, and oversight of the Paramount’s affairs in general

and exercised operational control over Paramount’s home health aide employees and other




                                                 16
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 17 of 44 PageID #: 17




employees and his decisions directly affected the nature and condition of the home health care

employees’ employment.

       88.     During the BOGAAN time period, Offengeym and Marina Offengeym each had

the power to hire and terminate me and the other home health aide employees of the Company

(“home health aides”) and did hire and terminate health aide employees, (2) supervised and

controlled me and the other home health aides’ schedules and conditions of employment, (3)

determined the rate and method of payment of myself and the other home health aides, and (4)

maintained employment records related to myself and the other home health aide employees.

       89.     During the BOGAAN time period, BOGAAN never worked for Defendants

outside of New York City.

       90.     During the BOGAAN time period, BOGAAN maintained her own residence, and

did not legally reside in the homes of Defendants’ clients or in the home of her employer, as her

primary residence.

       91.     During the BOGAAN time period, BOGAAN was not an “exempt companion” of

the Defendants’ clients.

       92.     While employed by Defendants, BOGAAN generally worked more than 40 hours

per week and was not paid time and one half for my hours worked over 40 in a work week.

       93.     BOGAAN worked 24-hour shifts for Defendants during my employment and

regularly worked 2 24-hour shifts in a week.

       94.     Defendants had no policies in place to determine if a health aide received three

one hour meal breaks during a 24-hour live in shift and did not have any policies to determine if

any health aide received 5 hours of uninterrupted sleep and 8 hours of sleep during a 24-hour live




                                                 17
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 18 of 44 PageID #: 18




in shift.

         95.    Even when Defendants had knowledge that a health aide was unable to get any

sleep during the night or take any meal breaks, Defendants still illegally deducted 8 hours of

sleep time and three hours of meal break time from the health aide’s hours worked.

         96.    Defendants had no policies in place to identify which health aides were not

getting sleep or breaks during 24-hour live in shifts and to pay them for their lack of sleep or

meal breaks.

         97.    Defendants had no policy to identify which aides were not provided a bed to sleep

on during 24-hour live in shifts.

         98.    Even when Defendants knew an aide was not given a bed to sleep on during 24-

hour live in shifts, Defendants did not pay the health aide for 8 hours of the aide’s 24 hour shift.

         99.    When BOGAAN worked 24-hour shifts, BOGAAN was required to stay

overnight at the residences of Defendants’ clients, and needed to be ready and available to

provide assistance to Defendants’ clients as needed.

         100.   When BOGAAN worked 24-hour shifts, BOGAAN was not permitted to leave

the client unattended.

         101.   BOGAAN was only paid for approximately 13 hours of er 24-hours shifts.

BOGAAN was not paid any hourly rate for the other 11 hours worked.

         102.   BOGAAN was generally not permitted to leave the client’s residence during her

shift.

         103.   Because Defendants’ clients were often elderly and/or suffering from dementia,

BOGAAN did not get an opportunity to sleep for eight hours or 5 hours without any interruption.




                                                  18
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 19 of 44 PageID #: 19




         104.   BOGAAN did not get a one-hour break for each of three meals per day.

         105.   BOGAAN was often forced to combine her meal times with the meal times of the

Defendants’ clients because they needed feeding assistance or constant supervision.

         106.   BOGAAN did not receive the “spread of hours” premium of one additional hour

at the minimum wage rate for the days in which BOGAAN worked a spread of more than ten

hours.

         107.   BOGAAN also did not receive minimum wages, including minimum wages under

the Wage Parity Act, for all her hours worked and was not paid time and one half the minimum

wage rate for her overtime hours and was not paid full time and one half her regular rate for her

overtime hours.

         108.   Defendants never provided or offered to BOGAAN any health insurance, free of

charge, and never paid BOGAAN for any vacation or holiday time off.

         109.   Medicaid paid Defendants for some or all of BOGAAN’s services and the

services of the other similar home health aide employees.

         110.   BOGAAN’s co-workers performed the same and/or similar work to that of herself

and were paid in a similar manner and subject to the same rules and policies (“similar health

aides”).

         111.   The similar health aides did not “live in” the homes of Defendants’ clients as their

primary residences.

         112.   The similar health aides generally worked more than 40 hours per week, but were

not paid for every hour that they worked.

         113.   The similar health aides were only paid for approximately 13 hours of their 24-




                                                  19
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 20 of 44 PageID #: 20




hours shifts, and were not paid any hourly rate for the other 11 hours worked.

        114.   The similar health aides were generally not permitted to leave the client’s

residence during their shift.

        115.   When the similar health aides worked 24-hour shifts, they were required to stay

overnight at the residences of Defendants’ clients, and were required to be ready and available to

provide assistance to Defendants’ clients as needed.

        116.   At all relevant times, Defendants have maintained a practice and policy of paying

similar health aides for only 13 hours of their 24-hour shifts in violation of New York Labor

Law.

        117.   Defendants had no policies in place to determine if a health aide received three

one hour meal breaks during a 24-hour live in shift and did not have any policies to determine if

any health aide received 5 hours of uninterrupted sleep and 8 hours of sleep during a 24-hour live

in shift.

        118.   When BOGAAN told the supervisor that BOGAAN was unable to get any sleep

during the night or any meal breaks, Defendants still deducted 8 hours of sleep time and three

hours of meal breaks from my hours worked.

        119.   Defendants had no policies in place to identify which health aides were not

getting sleep or breaks during 24-hour live in shifts and to pay them for their lack of sleep or

meal breaks.

        120.   At all relevant times, Defendants have maintained a practice and policy of

assigning myself and similar health aides to work more than 40 hours per week without paying

us one and one half times the basic minimum hourly rate for all hours worked in excess of forty




                                                  20
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 21 of 44 PageID #: 21




per week, in violation of New York State Labor Law and the Wage Parity Act.

         121.   BOGAAN and the similar health aides did not receive the “spread of hours”

premium of one additional hour at the minimum wage rate for the days in which they worked a

spread of more than ten hours.

         122.   Defendants’ actions as described herein were intentional and not made in good

faith.

         123.   When BOGAAN first started to work 24-hour shifts, BOGAAN complained to

her coordinator and to payroll, that BOGAAN was not able to sleep during the night or get meal

breaks but was not being paid for 8 hours of alleged sleep and 3 hours of meal breaks. They

responded that the Company does not pay more than 13 hours for a 24-hour shift.

         124.   BOGAAN was not able to get 5 hours of uninterrupted sleep or 8 hours of sleep

during 24 hour live in shifts because BOGAAN generally had to get up at least every four hours

to attend to the client, which included among other services, to provide food to the client, to take

the client to the bathroom, to get the client a glass of water, to calm the client when the client

awoke in stress, to clean the client’s bed when the client urinated or defecated in the bed and/or

to change the client’s pajamas.

         125.   The client lived in a room studio apartment, and therefore BOGAAN slept in the

same room as the client which made it impossible not to be woken repeatedly by the client when

sleeping and impossible not to be interrupted by the client when eating.

         126.   BOGAAN’s client had dimentia and never continuously slept for more than 4

hours at any time.

         127.   During the BOGAAN time period, BOGAAN had to turn the client every 2 hours




                                                   21
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 22 of 44 PageID #: 22




and therefore did not get 5 hours of uninterrupted sleep during her 24 hour shifts. BOGAAN

reported this turning by a code by phone at the end of each shift.

         128.   During the 24 hour shifts, BOGAAN was only given a couch to sleep on which

did not have any fold out bed and was very uncomfortable and did not allow me to get any

sleep.

         129.   During the BOGAAN time period, BOGAAN was not paid full regular wages for

all her hours worked and was not paid overtime wages for all of her hours worked over forty in a

workweek (“overtime”), and was not paid an extra hour of pay for her hours worked over a

spread of 10 hours per day.

         130.   During the BOGAAN time period, BOGAAN often worked for 24 hours staying

overnight at the client’s house, and on these days was only paid for 13 hours, despite the fact that

her sleep was regularly interrupted generally at least 3-4 times by the client throughout the night

which prevented her from getting 5 hours of uninterrupted sleep and/or 8 hours of sleep and

despite the fact that BOGAAN was not given any time off for meal breaks.

         131.   BOGAAN also generally signed in and out using the client’s land line phone.

         132.   When BOGAAN clocked out, BOGAAN generally entered codes showing the

types of work that BOGAAN had performed. At times BOGAAN filed handwritten time sheets.

There were no codes to report not getting sleep or breaks during 24-hour shifts.

         133.   During the BOGAAN time period, BOGAAN did not receive a meal break

because BOGAAN was on call or working during her break and regularly interrupted by the

client while eating.

         134.   During the BOGAAN time period, BOGAAN was not paid for all her hours




                                                  22
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 23 of 44 PageID #: 23




worked and was not paid for her hours worked over 40 hours a week (“overtime hours”) at time

and one half my regular wages and at times was not paid for all my hours at the minimum wage

rate.

        135.   During the BOGAAN time period, BOGAAN was not specifically notified by

Defendants of the regular pay day designated by Defendants, Defendants’ name, address and

principle place of business and telephone number and my specific rate of pay as required by the

New York Wage Theft Prevention Act. BOGAAN has not been given any specific notice of this

information to sign in Ukranian, her first language or in English or in any other language and has

not signed any such notice.

LUBOV KONIK

        136.   LUBOV KONIK (“LUBOV” was a home health aide/maid employed by

Paramount Home Care Agency Inc. (“Paramount”), and Roman Offengeym, Owner and CEO,

and his mother Marina Offengeym (collectively “Defendants” or the “Company”), from about

January 25, 2016 to January 19, 2018 (the “LUBOV time period”). During the time period

LUBOV worked for one woman client with the initials L.V. who lived with her son.

        137.   During the LUBOV time period, Roman Offengeym is and has been an owner and

Chief Executive Officer of Paramount.

        138.   During the LUBOV time period, Marina Offengeym is and has been an owner and

President of Paramount.

        139.   During the LUBOV time period, Roman Offengeym and Marina Offengeym each

participated in the day-to-day operations of Paramount.

        140.   During the LUBOV time period, Offengeym and Marina Offengeym each had




                                                 23
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 24 of 44 PageID #: 24




authority over the management, supervision, and oversight of the Paramount’s affairs in general

and exercised operational control over Paramount’s home health aide employees and other

employees and his decisions directly affected the nature and condition of the home health care

employees’ employment.

       141.    During the LUBOV time period, Offengeym and Marina Offengeym each had

the power to hire and terminate me and the other home health aide employees of the Company

(“home health aides”) and did hire and terminate health aide employees, (2) supervised and

controlled me and the other home health aides’ schedules and conditions of employment, (3)

determined the rate and method of payment of myself and the other home health aides, and (4)

maintained employment records related to myself and the other home health aide employees.

       142.    During the LUBOV time period, LUBOV never worked for Defendants outside of

New York City.

       143.    During the LUBOV time period, LUBOV maintained my own residence, and did

not “live in” the homes of Defendants’ clients or in the home of her employer, as her primary

residence.

       144.    During the LUBOV time period, LUBOV was not an “exempt companion” of the

Defendants’ clients.

       145.    While employed by Defendants, LUBOV generally worked more than 40 hours

per week and was not paid time and one half for her hours worked over 40 in a work week.

       146.    LUBOV worked 24-hour shifts for Defendants during her employment and

regularly worked 7 24-hour shifts in a week.

       147.    During the LUBOV time period, Defendants had no policies in place to determine




                                                24
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 25 of 44 PageID #: 25




if a health aide received three one hour meal breaks during a 24-hour live in shift and did not

have any policies to determine if any health aide received 5 hours of uninterrupted sleep and 8

hours of sleep during a 24-hour live in shift.

       148.     During the LUBOV time period, even when Defendants had knowledge that a

health aide was unable to get any sleep during the night or take any meal breaks, Defendants still

illegally deducted 8 hours of sleep time and three hours of meal break time from the health aide’s

hours worked.

       149.     During the LUBOV time period, Defendants had no policies in place to identify

which health aides were not getting sleep or breaks during 24-hour live in shifts and to pay them

for their lack of sleep or meal breaks.

       150.     During the LUBOV time period, Defendants had no policy to identify which aides

were not provided a bed to sleep on during 24-hour live in shifts.

       151.     147.   During the LUBOV time period, even when Defendants knew an aide was

not given a bed to sleep on during 24-hour live in shifts, Defendants did not pay the health aide

for 8 hours of the aide’s 24 hour shift.

       152.     When LUBOV worked 24-hour shifts, LUBOV was required to stay overnight at

the residences of Defendants’ clients, and needed to be ready and available to provide assistance

to Defendants’ clients as needed.

       153.     When LUBOV worked 24-hour shifts, I was not permitted to leave the client

unattended.

       154.     LUBOV was only paid for approximately 13 hours of her 24-hours shifts.

LUBOV was not paid any hourly rate for the other 11 hours worked.




                                                 25
     Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 26 of 44 PageID #: 26




         155.   LUBOV was generally not permitted to leave the client’s residence during her

shift.

         156.   Because Defendants’ clients were often elderly and/or suffering from dementia,

LUBOV did not get an opportunity to sleep for eight hours or 5 hours without any interruption.

         157.   LUBOV did not get a one-hour break for each of three meals per day.

         158.   LUBOV was often forced to combine her meal times with the meal times of the

Defendants’ clients because they needed feeding assistance or constant supervision.

         159.   LUBOV did not receive the “spread of hours” premium of one additional hour at

the minimum wage rate for the days in which LUBOV worked a spread of more than ten hours.

         160.   LUBOV also did not receive minimum wages, including minimum wages under

the Wage Parity Act, for all her hours worked and was not paid time and one half the minimum

wage rate for her overtime hours and was not paid full time and one half her regular rate for her

overtime hours.

         161.   Defendants never provided or offered to LUBOV any health insurance, free of

charge, and never paid LUBOV for any vacation or holiday time off.

         162.   Medicaid paid Defendants for some or all of LUBOV’s services and the services

of the other similar home health aide employees.

         163.   LUBOV’s co-workers performed the same and/or similar work to that of LUBOV

and were paid in a similar manner and subject to the same rules and policies (“similar health

aides”).

         164.   The similar health aides did not “live in” the homes of Defendants’ clients as their

primary residences.




                                                   26
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 27 of 44 PageID #: 27




       165.    The similar health aides generally worked more than 40 hours per week, but were

not paid for every hour that they worked.

       166.    The similar health aides were only paid for approximately 13 hours of their 24-

hours shifts, and were not paid any hourly rate for the other 11 hours worked.

       167.    The similar health aides were generally not permitted to leave the client’s

residence during their shift.

       168.    When the similar health aides worked 24-hour shifts, they were required to stay

overnight at the residences of Defendants’ clients, and were required to be ready and available to

provide assistance to Defendants’ clients as needed.

       169.    At all relevant times, Defendants have maintained a practice and policy of paying

similar health aides for only 13 hours of their 24-hour shifts in violation of New York Labor

Law.

       170.    During the LUBOV time period, Defendants had no policies in place to determine

if a health aide received three one hour meal breaks during a 24-hour live in shift and did not

have any policies to determine if any health aide received 5 hours of uninterrupted sleep and 8

hours of sleep during a 24-hour live in shift.

       171.    When LUBOV told the supervisor that LUBOV was unable to get any sleep

during the night or any meal breaks, Defendants still deducted 8 hours of sleep time and three

hours of meal breaks from my hours worked.

       172.    Defendants had no policies in place to identify which health aides were not

getting sleep or breaks during 24-hour live in shifts and to pay them for their lack of sleep or

meal breaks.




                                                  27
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 28 of 44 PageID #: 28




       173.      LUBOV and the similar health aides did not receive the “spread of hours”

premium of one additional hour at the minimum wage rate for the days in which we worked a

spread of more than ten hours.

       174.      When LUBOV first started to work 24-hour shifts, LUBOV complained to her

coordinator and to payroll, that LUBOV was not able to sleep during the night or get meal breaks

but was not being paid for 8 hours of alleged sleep and 3 hours of meal breaks. They responded

that the Company does not pay more than 13 hours for a 24-hour shift.

       175.      LUBOV was not able to get 5 hours of uninterrupted sleep or 8 hours of sleep

during 24 hour live in shifts because LUBOV generally had to get up at least every four hours to

attend to the client, which included among other services, to take the client to the bathroom, to

get the client a glass of water, to calm the client when the client awoke in stress, to clean the

client’s bed when the client urinated or defecated in the bed and/or to change the client’s

pajamas.

       176.      LUBOV’s clients had Alzheimers’ Disease and never continuously slept for more

than half an hour at any time.

       177.      During the 24 hour shifts, LUBOV was only given a pull out bed from a couch

which was broken and was very uncomfortable and did not allow me to get any sleep.

       178.      During the time period, LUBOV was not paid full regular wages for all my hours

worked and was not paid overtime wages for all of her hours worked over forty in a workweek

(“overtime”), and was not paid an extra hour of pay for my hours worked over a spread of 10

hours per day.

       179.      During the time period, LUBOV often worked for 24 hours staying overnight at




                                                   28
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 29 of 44 PageID #: 29




the client’s house, and on these days was only paid for 13 hours, despite the fact that her sleep

was regularly interrupted generally at least 3-4 times by the client throughout the night which

prevented her from getting 5 hours of uninterrupted sleep and/or 8 hours of sleep and despite the

fact that I was not given any time off for meal breaks.

       180.     LUBOV also generally signed in and out using the client’s land line phone.

When LUBOV clocked out, LUBOV generally entered codes showing the types of work that

LUBOV had performed. At times I filed handwritten time sheets. There were no codes to report

not getting sleep or breaks during 24-hour shifts.

       181.    During the time period, I did not receive a meal break because I was on call or

working during my break and regularly interrupted by the client while eating.

       182.    During the time period, I was not paid for all my hours worked and was not paid

for my hours worked over 40 hours a week (“overtime hours”) at time and one half my regular

wages and at times was not paid for all my hours at the minimum wage rate.

       183.    During the time period, my job responsibilities as a home health aide/maid

included, among others, cleaning the entire house, cooking and doing the laundry.

       184.    I was required to prepare three meals a day, breakfast, lunch and dinner.

       185.    Breakfast usually consisted of coffee, eggs, toast, and oatmeal.

       186.    Lunch usually consisted of a cooked meal with rice or pasta, beans, and a meat or

fish. Sometimes alternatively I made a sandwich or mixed vegetables for lunch.

       187.    Dinner usually consisted of the similar items as lunch plus soup and desert.

       188.    I was required to prepare whatever foods the customer requested.

       189.    I generally was required to make the beds every morning.




                                                     29
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 30 of 44 PageID #: 30




          190.   Defendants required me to do a number of tasks on a daily basis, including but not

limited to: dusting, vacuuming, cleaning the bathroom (including the toilet, tub and shower),

mopping the kitchen floors, scrubbing the kitchen counters, cleaning the pots and pans, and

taking out the garbage.

          191.   I generally was required to do the laundry two days per week.

          192.   I spent at least 30% of my time directly performing household work.

          193.   During the LUBOV time period, LUBOV and similar health aide employees were

not specifically notified by Defendants of the regular pay day designated by Defendants,

Defendants’ name, address and principle place of business and telephone number and specific

rate of pay as required by the New York Wage Theft Prevention Act.

          194.   LUBOV have not been given any specific notice of this information to sign in

Ukranian, her first language or in English or in any other language and has not signed any such

notice.

                                         CLAIM I
                                FAIR LABOR STANDARDS ACT

          195.   Plaintiffs repeat and reallege each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

          196.   At all relevant times, Defendants have been and continue to be, employers

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

          197.   At all relevant times, Defendants employed, and/or continue to employ, Plaintiff

and each of the Collective Action Members within the meaning of the FLSA.

          198.   Upon information and belief, at all relevant times, Defendants have had gross



                                                   30
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 31 of 44 PageID #: 31




revenues in excess of $500,000.

       199.    Plaintiffs consent in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b). The Plaintiffs’ written consents are attached hereto and incorporated by reference.

       200.    At all relevant times, the Defendants had a policy and practice of refusing to pay

its employees minimum wages and/or overtime wages equal to time and one half their

employees’ regular wages for hours worked over forty in a work week.

       201.    As a result of the Defendants’ willful failure to compensate its employees,

including Plaintiff and the Collective Action members overtime wages and/or minimum wages

for all of their hours worked the Defendants have violated and, continue to violate, the FLSA, 29

U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

       202.    As a result of the Defendants’ failure to record, report, credit and/or compensate

its employees, including Plaintiffs and the Collective Action members, the Defendants have

failed to make, keep and preserve records with respect to each of its employees sufficient to

determine the wages, hours and other conditions and practices of employment in violation of the

FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).

       203.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       204.    Due to the Defendants’ FLSA violations, Plaintiffs and the Collective Action

Class are entitled to recover from the Defendants, their unpaid minimum and overtime wages,

and an equal additional amount as liquidated damages, additional liquidated damages for

unreasonably delayed payment of wages, interest, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).




                                                  31
       Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 32 of 44 PageID #: 32




                                         CLAIM II
                                   NEW YORK LABOR LAW

         205.   Plaintiffs repeat and reallege each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

         206.   At all relevant times, Plaintiffs and the members of the Class were employed by

the Defendants within the meaning of the New York Labor Law, §§ 2 and 651.

         207.   Defendants willfully violated Plaintiff’s rights, and the rights of the members of

the Class, by failing to pay them wages in violation of the New York Labor Law and its

regulations.

         208.   The Defendants’ New York Labor Law violations have caused Plaintiffs and the

members of the Class, irreparable harm for which there is no adequate remedy at law.

         209.   Due to the Defendants’ New York Labor Law violations, Plaintiffs and the

members of the Class are entitled to recover from Defendants their unpaid wages, unpaid

minimum wages, unpaid overtime wages, unpaid spread of hours wages, reasonable attorneys’

fees, and/or costs and disbursements of the action, pursuant to New York Labor Law §663(1) et

seq.

         210.   Defendants willfully violated the rights of Plaintiffs and the Class by failing to

provide them proper notices and wage statements in violation of the New York Wage Theft

Prevention Act, N.Y. Lab. Law § 198(1-a) (enacted on April 9, 2011).

         211.   As a result of Defendants’ violation of the New York Wage Theft Prevention Act,

Plaintiffs and the Class are each entitled to damages of at least $150 per week during which the

violations occurred.




                                                   32
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 33 of 44 PageID #: 33




                                                CLAIM III
                 (Breach of Contract –Third Party Beneficiaries of Wage Parity Act Contract
                                           With New York State)

        212.      Plaintiffs repeat and reallege each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

        213.     Upon information and belief, at all times relevant to this complaint, Defendant

were required to certify and did certify that they paid Plaintiffs and members of the Class

wages as required by NY Health Care Worker Wage Parity Act.

        214.     The agreement to pay Plaintiffs and the Class wages as required by the NY

Health Care Worker Wage Parity Act was made for the benefit of the Plaintiffs and the Class.

        215.     Defendant breached their obligation to pay Plaintiffs and the Class all wages

they were due as required by the NY Health Care Worker Wage Parity Act and as result

Plaintiffs and members of the Class were injured.

        216.     Plaintiffs and the Class, as third party beneficiaries of Defendants' contract

with government agencies to pay wages as required by the NY Health Care Worker Wage

Parity Act, and as persons protected by the NY Health Care Worker Wage Parity Act are

entitled to relief for the breach of this contractual obligation and the violation of this Act,

plus interest.

                                         CLAIM IV
 (Unjust Enrichment, Defendants’ Failure to Pay All Wages Due Including Wages for Minimum
       Wages under the NY Health Care Worker Wage Parity Act, and Spread of Hours)

        217.     Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint.

        218.     Under the common law doctrine of "unjust enrichment" insofar as Defendants, by




                                                   33
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 34 of 44 PageID #: 34




their policies and actions, benefited from, and increased their profits and personal compensation

by failing to pay Plaintiffs and the Class: (1) all wages due for work performed; (2) an extra hour

at the minimum wage for working a "spread of hours" in excess of 10 hours or a shift longer

than 10 hours; and (3) all minimum wages due under NY Pub. Health§ 3614-c, the New York

Health Care Worker Wage Parity Act.

       219.    Defendant accepted and received the benefits of the work performed by Plaintiffs

and the Class at the expense of Plaintiffs and the Class. It is inequitable and unjust for

Defendants to reap the benefits of Plaintiff’s and the Class’ labor, without paying all wages due,

which includes but is not limited to all minimum wages due under NY Pub. Health§ 3614-c, the

New York Health Care Worker Wage Parity Act, for hours caring for the clients of Defendants.

       220.    Plaintiffs and the Class are entitled to relief for this unjust enrichment in an

amount equal to the benefits unjustly retained by Defendants, plus interest on these amounts.

                                           CLAIM V
                   (Violation of Wage Parity Act Minimum Wage Requirement)

       221.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint.

       222.    Upon information and belief, at all times relevant to this complaint, Defendants

were required to certify and did certify that they paid Plaintiffs and members of the Class wages

as required by NY Health Care Worker Wage Parity Act.

       223.    Under the NY Health Care Worker Wage Parity Act Defendants were required to

pay Plaintiffs and the members of the Class minimum wages under the NY Health Care Worker

Wage Parity Act.




                                                  34
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 35 of 44 PageID #: 35




       224.    Defendants breached their obligations to pay minimum wages as required by the

NY Health Care Worker Wage Parity Act, and as result Plaintiffsand members of the Class were

injured.

       225.    Plaintiffs and the Class are entitled to recover their unpaid minimum wages, plus

interest, as relief for the violation of the NY Health Care Worker Wage Parity Act.




                                          CLAIM VI
                                   (Breach of Contract-Wages)

       226.    Plaintiffs reallege and incorporate by reference all preceding paragraphs of this

Complaint.

       227.    Plaintiffs and the members of the class entered into contracts with the Defendant

under which Plaintiffs and the members of the Class were to provide home health aide and maid

services and Defendants were required to pay (a) wages as required by law, (b) wages equal to

time and one half the regular wage rate for hours worked during Federal holidays and also (c) a

one week paid vacation annually.

       228.    Plaintiffs and the members of the Class fulfilled their obligations under the

contracts but Defendant failed to pay the wages as required by the contracts.

       229.    As a result of Defendants’ breach, Plaintiffs and the members of the Class are

entitled to recover damages, plus interest.

                                           CLAIM VII
                                     (Living Wage Act claim)

       230.     Plaintiffs reallege and incorporate by reference all the allegations set forth above.

       231.    NYC Admin. Code § 6-109 provides that an employer whose employees perform


                                                  35
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 36 of 44 PageID #: 36




work pursuant to city service contracts or subcontracts (the “City Service Contract(s)”) must pay

“no less than the living wage and must provide its employees health benefits (supplemental

benefits) or must supplement their hourly wage rate by an amount no less than the health benefits

supplement rate.”

         232.   NYC Admin. Code § 6-109 further provides that “[the abovementioned]

requirement applies for each hour that the employee works performing the city service contract

or subcontract.”

         233.   The “living wage” and “health benefits” or “health benefits supplement” are the

wages and supplements set forth under Homecare Services in § 6-109 of the NYC Admin. Code.

Upon information and belief, the schedule of living wages and supplements to be paid to all

workers furnishing labor pursuant to the City Service Contract(s) was annexed to and formed a

part of the City Service Contract(s), in accordance with NYC Admin. Code § 6-109.

         234.   Plaintiffs and other members of the putative class furnished labor to Defendant in

furtherance of its performance of the City Service Contract(s). Upon information and belief,

Defendant willfully paid Named Plaintiff and the other members of the putative class less than

the rates of wages and benefits to which Named Plaintiff and the other members of the putative

class were entitled.

         235.   Defendant’s actions as described herein were intentional and not made in good

faith.

         236.   Upon information and belief, the City Service Contract(s) entered into by

Defendant contained provisions requiring the payment of living wages and health benefits or

health benefit supplements to Plaintiffs.



                                                 36
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 37 of 44 PageID #: 37




       237.    Those living wages and health benefits or health benefit supplements were made a

part of the City Service Contract(s) for the benefit of Plaintiffs.

       238.    Defendant breached the City Service Contract(s) by willfully failing to pay

Plaintiffs the living wages and health benefits or health benefit supplements for all labor

performed.

       239.    Further, NYC Admin. Code § 6-109 specifically requires, as a matter of law, that

language mandating compliance with NYC Admin. Code § 6-109 be included with and form a

part 13 of the City Service Contract(s).

       240.    Further, upon information and belief, each and every City Service Contract(s)

contained a provision, in identical or similar language, stating that “each and every provision of

law required to be inserted in this Agreement shall be and is inserted herein. Furthermore, it is

hereby stipulated that every such provision is to be deemed to be inserted herein.”

       241.    By reason of its breach of the City Service Contract(s), Defendant is liable to

Plaintiffs for an amount to be determined at trial, plus interest.

                                          CLAIM VIII
                        (Notice & Wage Statement Violations – NYLL §195)

       20.     Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs as if they were set forth again herein.

       21.     Defendant has willfully failed to supply Plaintiffs and members of the Class with

the notice required by NYLL § 195(1), in English or the language identified by Plaintiffs or the

Class Member as his/her primary language.

       22.     Defendant has failed to provide Plaintiffs and Members of the Class with a notice

containing their "rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,


                                                     37
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 38 of 44 PageID #: 38




week, salary, piece, commission, or other; hourly rate or rates of pay and overtime rate or rates

of pay if applicable; allowances, if any, claimed as part of the minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer in accordance with

[NYLL §191]; the name of the employer; any 'doing business as' names used by the employer;

the physical address of the employer’s main office or principal place of business, and a mailing

address if different; the telephone number of the employer; plus such other information as the

commissioner deems material and necessary."

       23.     Defendant has willfully failed to supply Plaintiffs and Member of the Class

with an accurate statement of wages as required by NYLL § 195(3), containing the "dates of

work covered by that payment of wages; name of employee; name of employer; address and

phone number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift,

day, week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and

overtime rate or rates of pay if applicable; the number of hours worked, including overtime hours

worked if applicable; deductions; allowances, if any, claimed as part of the minimum wage; and

net wages."

       24.     Due to Defendant’s violations of the NYLL§ 195(1), each Plaintiffs and Class

Member is entitled to $50 dollars for each workday in which the violations occurred or continue

to occur, or a total of $5,000, as provided for by NYLL § 198(1)-b, as well as reasonable

attorneys’ fees, costs, injunctive and declaratory relief.

       25.     Due to Defendant’s violations of the NYLL § 195(3), each Plaintiffs and Class

Member is entitled to recover from Defendant $250 for each workday on or after April 9, 2011,

on which the violations occurred or continue to occur, or a total of $5,000, as provided for by




                                                   38
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 39 of 44 PageID #: 39




NYLL § 198(1)-d.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves and all other similarly situated

Collective Action Members and members of the Class, respectfully requests that this Court grant

the following relief:

           a. Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

               and (3) on behalf of the members of the Class and appointing Plaintiffs and their

               counsel to represent the Class;

           b. Designation of this action as a collective action on behalf of the Collective Action

               Members and prompt issuance of notice pursuant to 29 U.S.C. §216(b) to all

               similarly situated members of an FLSA Opt-In Class, apprising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this

               action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b) and

               appointing Plaintiffs and their counsel to represent the Collective Action

               members;

           c. Judgment in an amount to be determined at trial, plus interest;

           d. A declaratory judgment that the practices complained of herein are unlawful

               under the FLSA and the New York Labor Law;

           e. An order tolling the statute of limitations;

           f. An injunction against the Defendants and their officers, agents, successors,

               employees, representatives and any and all persons acting in concert with it, as

               provided by law, from engaging in each of the unlawful practices, policies and




                                                 39
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 40 of 44 PageID #: 40




               patterns set forth herein;

           g. An award of unpaid wages, spread of hours wages, overtime wages and minimum

               wages due under the FLSA, the New York Labor Law, the New York common

               law, and/or the NY Health Care Worker Wage Parity Act;

           h. An award of liquidated and/or punitive damages and/or statutory damages, as a

               result of the Defendants’ willful failure to pay wages, minimum wages, and/or

               overtime wages pursuant to 29 U.S.C. § 216 and the New York Labor Law and

               the New York common law and the NY Health Care Worker Wage Parity Act and

               failure to provide notices required by the Wage Theft Prevention Act;

           i. An award of prejudgment and postjudgment interest;

           j. An award of costs and expenses of this action together with reasonable attorney’s

               and expert fees;

           k. Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the complaint.



Dated: New York, New York
       June 26, 2021


                                       LAW OFFICE OF WILLIAM COUDERT RAND




                                                  40
Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 41 of 44 PageID #: 41




                          William Coudert Rand, Esq.
                          Attorney for Plaintiff, Individually and on
                          Behalf of All Persons Similarly Situated
                          501 Fifth Avenue 15th Floor
                          New York, New York 10017
                          Tel: (212) 286-1425
                          Fax: (646) 688-3078
                          Email: wcrand@wcrand.com




                                     41
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 42 of 44 PageID #: 42




                        CONSENT TO BECOME PARTY PLAINTIFF


By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
my behalf to contest the failure of Paramount Home Care Agency Inc., and Roman Offengeym,
Owner and CEO and mother Marina Offengeym ET AL. to pay me overtime wages and/or
minimum wages as required under state and/or federal law and also authorize the filing of this
consent in the action(s) challenging such conduct. I authorize the representative plaintiffs and
designate them class representatives as my agents to make decisions on my behalf concerning the
litigation, the method and manner of conducting this litigation, the entering of an agreement with
Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
lawsuit.

s/GALYNA ZINKO          4/19/2021   GALYNA ZINKO
__________________________________ ____________________________________
Signature                      Date Print Name




                                                42
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 43 of 44 PageID #: 43




                        CONSENT TO BECOME PARTY PLAINTIFF


By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
my behalf to contest the failure of Paramount Home Care Agency Inc., and Roman Offengeym,
Owner and CEO and mother Marina Offengeym ET AL. to pay me overtime wages and/or
minimum wages as required under state and/or federal law and also authorize the filing of this
consent in the action(s) challenging such conduct. I authorize the representative plaintiffs and
designate them class representatives as my agents to make decisions on my behalf concerning the
litigation, the method and manner of conducting this litigation, the entering of an agreement with
Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
lawsuit.


s/BOGAAN ZINKO          4/19/2021   BOGAAN ZINKO
__________________________________ ____________________________________
Signature                      Date Print Name




                                                43
    Case 1:21-cv-03607 Document 1 Filed 06/26/21 Page 44 of 44 PageID #: 44




                        CONSENT TO BECOME PARTY PLAINTIFF


By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
my behalf to contest the failure of Paramount Home Care Agency Inc., and Roman Offengeym,
Owner and CEO and mother Marina Offengeym ET AL. to pay me overtime wages and/or
minimum wages as required under state and/or federal law and also authorize the filing of this
consent in the action(s) challenging such conduct. I authorize the representative plaintiffs and
designate them class representatives as my agents to make decisions on my behalf concerning the
litigation, the method and manner of conducting this litigation, the entering of an agreement with
Plaintiffs’ counsel concerning attorneys’ fees and costs, and all other matters pertaining to this
lawsuit.


s/LUBOV KONIK                 3/10/2020   LUBOV KONIK
__________________________________ ____________________________________
Signature                     Date Print Name




                                                44
